DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 8/9/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/6/2019, 4/1/2020, 7/16/2020 and 3/3/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0253721 A1) to Yoshida et al.  (hereinafter Yoshida).
Yoshida is directed toward ethylene-vinyl ester copolymer pellet compositions.   Yoshida discloses at paragraph [0091] that the pellets formed have a long diameter and a cross-sectional diameter that is perpendicular to the long diameter defined as the short diameter also know and length/diameter.   Yoshida discloses at paragraph [0111] that the pellets produced would be expected to have a single solid closed surface because it is not foamed as moisture content is suppressed and therefore expected that over 95% of the pellets have a single closed surface up to and including substantially all of the pellets.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm and the diameter (short length) is 1 to 6 mm forming a ratio of 10 to 0.1 that reads on 1.6 or less and 0.13 or less.  Yoshida discloses at paragraph [0111] that the water content is preferably not more than 0.5% that reads on a water content of 0.5% or less.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm that reads on the pellets have a length of 1 to 20 mm.  Yoshida discloses each and every element as arranged in claims 1-15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766